NUMBER 13-14-00539-CR

                                     COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE JOSEPH ANDREW DI RUZZO


                             On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

            Before Chief Justice Valdez and Justices Garza and Longoria
                         Memorandum Opinion Per Curiam1

        Relator, Joseph Andrew Di Ruzzo, filed a petition for writ of mandamus in the

above cause on September 19, 2014 requesting that we compel the trial court to rule on

relator’s motion for a pre-trial copy of the transcript of the grand jury proceedings. See

TEX. CODE CRIM. PROC. ANN. § 20.02(d) (West, Westlaw through 2013 3d C.S.). Relator

further sought mandamus relief based on the alleged “lack of impartiality and abuse of

discretion” shown by the trial court. This Court requested and received a response to the



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                    1
petition for writ of mandamus from the real party in interest, the State of Texas, acting by

and through the Criminal District Attorney of Victoria County, Texas.

       To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). A remedy at law, though it

technically exists, "may nevertheless be so uncertain, tedious, burdensome, slow,

inconvenient, inappropriate, or ineffective as to be deemed inadequate." Greenwell v. Ct.

of App. for the Thirteenth Jud. Dist., 159 S.W.3d 645, 648–49 (Tex. Crim. App. 2005)

(orig. proceeding). The act sought to be compelled must be a ministerial act that does

not involve a discretionary or judicial decision. State ex rel. Young, 236 S.W.3d at 210.

       It is relator’s burden to properly request and show entitlement to mandamus relief.

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that relator must furnish an

appendix or record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)




                                             2
(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain relief.

See State ex rel. Young, 236 S.W.3d at 210. First, the petition for writ of mandamus fails

to comply with the Texas Rules of Appellate Procedure. See generally TEX. R. APP. P.

52.3. Second, relator has not demonstrated that the trial court has been presented with

and expressly refused to rule on relator’s motion, or that an unreasonable amount of time

has passed since the motion was filed. See In re Dimas, 88 S.W.3d 349, 351 (Tex. App.—

San Antonio 2002, orig. proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—

Amarillo 2001, orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—

Houston [1st Dist.] 1992, orig. proceeding); accord O'Connor v. First Ct. of Appeals, 837
S.W.2d 94, 97 (Tex. 1992) (orig. proceeding).          Third, relator has not provided any

evidence in support of his contention that the trial court lacks impartiality, has shown bias,

or has otherwise abused its discretion. See State ex rel. Young, 236 S.W.3d at 210.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).




                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th of September, 2014.




                                              3